Title: To John Adams from Edmé Jacques Genet, 14 August 1778
From: Genet, Edmé Jacques
To: Adams, John


      
       Monsieur
       A Vlles. ce 14. août 1778
      
      J’ai traduit ce jour ci une lettre d’un armateur américain à Nantes, en datte du 8. août, qui se plaint que deux de ses vaisseaux lui ont étá enlevés en sortant de Pamboeuf, et demande certaines facilités pour la Courses. Il m’a été impossible de lire Sa Signature, et c’est la seconde fois que je me trouve dans cet embarras. Je l’ai figurée sur le papier ci joint, pour vous prier de vouloir bien me la débrouiller, afin que désormais je sois en état de faire connoitre du ministrie le nom de celui qui écrit.
      
      J’attens que vous ayés reçu quelques nouvelles d’amérique pour faire paroitre le numéro 51. et je vous serai très obligé de me faire parvenir le plus diligemment possible, et par la poste, tout ce que vous croirés susceptible d’etre mis au jour. Je suis avec respect Monsieur Votre très humble et très obéissant Serviteur,
      
       Genet
      
     